 



Exhibit 10.1
EMAK WORLDWIDE, INC.
RESALE RESTRICTION AGREEMENT
This RESALE RESTRICTION AGREEMENT (the “Agreement”) with respect to certain
stock option award agreements (the “Option Agreements”) issued under the EMAK
Worldwide, Inc. [2000 Stock Option Plan] [Non-Employee Director Stock Option
Plan](the “Plan”) is made by and between EMAK Worldwide, Inc., a Delaware
corporation (the “Company”), and (the “Holder”).
WHEREAS, the Holder has been granted one or more options (the “Options”) to
acquire shares of common stock of the Company (the “Shares”) in such quantities
and at the exercise prices set forth in this Agreement pursuant to the Option
Agreements;
WHEREAS, the Option is fully vested and exercisable by reason of an action of
the Company’s Board of Directors effective December 15, 2005; and
WHEREAS, the Company and the Holder wish to impose certain resale restrictions
on the Shares subject to the Options as provided herein on the terms and
conditions contained herein.
NOW, THEREFORE, it is agreed as follows:

1.   The Holder acknowledges that he or she has reviewed this Agreement in full.
  2.   The Holder agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any Shares (or any interest in any
Shares) until the Shares have been released from the foregoing resale
restrictions (hereinafter referred to as the “Resale Restrictions”).   3.   The
Holder agrees that the following Shares shall be subject to the Resale
Restrictions:   4.   The Resale Restrictions shall lapse in accordance with the
following schedule with respect to each grant referenced in paragraph 3 above:  
5.   Notwithstanding the foregoing, in the event the Holder’s employment or
service with the Company is terminated for any reason, 100% of the Shares
subject to the Option shall become free from the Resale Restrictions.   6.  
This Agreement shall be effective as of December 15, 2005.

 



--------------------------------------------------------------------------------



 



7.   The Holder represents and warrants that he or she has full power to enter
into this Agreement.   8.   This Agreement, the Option Agreement and the Plan
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior understandings and
agreements of the Company and the Holder with respect to the subject matter
hereof, and may not be modified except by means of a writing signed by the
Company and the Holder. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties. Nothing in this Agreement (except as expressly
provided herein) is intended to confer any rights or remedies on any persons
other than the parties. Should any provision of this Agreement be determined to
be illegal or unenforceable, such provision shall be enforced to the fullest
extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.   9.   This Agreement shall be binding
upon the Company and the Holder as well as the successors and assigns (if any)
of the Company and the Holder.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date set forth beside such party’s signature.

          Dated: ______________, 2005   EMAK Worldwide, Inc.
 
       
 
  By:    
 
       
 
       
 
       
 
       
Dated: ______________, 2005
  Holder    
 
       
 
       
 
       
 
       

 